Ostrander, J.
(concurring). It is clear that the provisions of the primary election 'law for the use of ballots at such elections cannot be observed if voting machines are employed. Many of these provisions are expressly designed to insure the character and the safety of the election, and in my opinion the one which reads that “ballots other than those furnished by the board of election commissioners, according to the provisions of this act, shall not be used, cast or counted in any election precinct, at any such primary election,” is mandatory, and is controlling of the right of the candidates and the powers of the inspectors. It appears upon the petition and answer, as it appeared to the board of canvassers when a recount was demanded, that the inspectors of election in the particular precinct counted and made return of ballots other than those furnished by the board of election commissioners, and did not count or make return of any ballots so furnished. A candidate, pursuing the remedy — the appeal — afforded by section 41 of the act, has made it appear to the board of canvassers that, notwithstanding the *337return of the inspectors of election, there was, in fact, no election held. There should, therefore, have been no return made, and it was error for the inspectors to return that any votes had been cast.
The return should be disregarded, and the vote of the county canvassed accordingly.